DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection relies on a different combination of references than that applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revett (NPL: “A Machine learning approach to keystroke dynamics based user authentication”) in view of Applicant’s Admitted Prior Art (Chawla et al., NPL: “SMOTE: Synthetic Minority Over-Sampling Technique”) and Fung (US 2005/0105794)
For claim 1, Revett teaches:
a number of positive data points (values generated by impostor group, §3) are each associated with an unauthorized authentication event (when impostor group attempted to gain access to the accounts of the authentic user group, §3) and each comprise features associated with the unauthorized authentication event (series of attributes collected, §3 and Table 1), and a number of negative data points (values generated by authentic user group, §3) are each associated with an authorized authentication event (enrollment process, Table 1 and §2) and each comprise features associated with the authorized authentication event (as understood by examination of Table 1, §2 and §3);
train a plurality of models (via probabilistic neural network or backpropagation, §5) wherein the plurality of models are trained according to respective different machine learning techniques (PNN and BP are different techniques as evidenced by their different results shown in Table 4 and ¶1 of §2.1);
select a model from the trained plurality of models based on relative performance of the plurality of models 
apply the selected model to a detected authentication event, wherein applying the model distinguishes the detected authentication event as either an authorized authentication event or an unauthorized authentication event (as understood by examination of Table 4).
Revett fails to distinctly disclose:
a non-transitory machine-readable storage medium
balance a number of positive data points and a number of negative data points, to produce a balanced training data set,
However, Chawla teaches: 
balance a number of positive data points and a number of negative data points (“over sampling the minority (abnormal) class and under-sampling the majority (normal) class”, Abstract), to produce a balanced training data set  (from an imbalanced data set, Abstract and §5.1); 
train a plurality of models using the balanced training data set  (from an imbalanced data set, Abstract and §5.1), wherein the plurality of models are trained according to respective different machine learning techniques (as understood by Figure 6 and §5); 
select a model from the trained plurality of models based on relative performance of the plurality of models (ROC, TP, FP, last ¶ of §5); 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Chawla’s SMOTE technique to create a balanced dataset for training Revett’s models in order to improve the accuracy of classifiers for a minority class (¶1 of §7, Chawla).  
The combination of Revett and Chawla fails to distinctly disclose:
a non-transitory machine-readable storage medium storing instructions that upon execution cause a system to perform the recited steps.
However, Fung teaches in claim 12 a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising training a classifier and determining a best performing classifier.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the combination of Revett and Chawla via a non-transitory machine-readable storage medium since the particular known technique (execution via a non-transitory machine-readable storage medium) was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Fung.
For claim 2, Revett as modified by Chawla and Fung teaches all of the limitations of claim 1 as cited above and Chawla further teaches:
the balancing is performed on a collection of positive and negative data points, and the balancing comprises:  
sub-sampling the negative data points in the collection to reduce the number of the negative data points (Abstract and §4.3).
For claim 3, Revett as modified by Chawla and Fung teaches all of the limitations of claim 1 as cited above and Chawla further teaches:
the balancing is performed on a collection of positive and negative data points, and the balancing comprises:  
sampling with replacement the positive data points in the collection to increase the number of the positive data points
For claim 4, Revett as modified by Chawla and Fung teaches all of the limitations of claim 1 as cited above and Chawla further teaches:
the 2balancing is performed on a collection of positive and negative data points (last ¶ of §4.2), and the 3balancing comprises:  4
reducing a difference between the number of positive data points and the 5number of negative data points (as understood by the Abstract).
For claim 5, Revett as modified by Chawla and Fung teaches all of the limitations of claim 1 as cited above and Chawla further teaches:
split the positive and negative data points into a plurality of subsets of data 4points (10-fold cross-validation, ¶3 of §4.2), 5wherein the plurality of models are trained based on a first subset of the 6plurality of subsets of data points (although not explicitly stated, k-fold cross validation randomly splits a dataset into k groups wherein each group comprises a test (i.e., holdout) dataset, training dataset and a validation dataset applied to each classifier).
For claim 6, Revett as modified by Chawla and Fung teaches all of the limitations of claim 5 as cited above and Chawla further teaches:
evaluate a performance of each of the plurality of models using a second 4subset of the plurality of subsets of data points (a second “k group” out of the 10-fold cross-validation”, ¶3 of §4.2 and as explained in the rejection of claim 5); and  5
selecting an operating parameter value (decision threshold by tuning the bias, §5.4) of each of the plurality of models 6based on the evaluating (§5.4 and Figure 24).
For claim 7
determine performance measures of the plurality of models using a third 4subset of the plurality of subsets of data points (a third “k group” out of the 10-fold cross-validation”, ¶3 of §4.2 and as explained in the rejection of claim 5).
For claim 8, Revett as modified by Chawla and Fung teaches all of the limitations of claim 6 as cited above and Chawla further teaches:
selecting the operating parameter value comprises selecting a threshold value (decision threshold value, §5.4) used by a respective model of the plurality of models to classify an authentication event as positive or negative with respect to the unauthorized classification (§5.4).
For claim 9, Revett as modified by Chawla and Fung teaches all of the limitations of claim 5 as cited above and Chawla further teaches:
the 2splitting is performed before or after the balancing (after, §5).
For claim 10, Revett as modified by Chawla and Fung teaches all of the limitations of claim 1 as cited above and Chawla further teaches:
apply the selected model on features extracted for a received authentication 4event to determine whether the received authentication event is positive with respect 5to the unauthorized classification (10-fold cross validation, last ¶ of §5 and as further explained in the rejection of claim 5).
For claim 11, Revett teaches:
extract features for authentication events (collected series of attributes, §3) and assign labels to collections of the features (authentic users or impostor group),  the labels comprising a positive label associated with one or more unauthorized authentication events (impostor group, §3) and a negative label associated with one or more authorized authentication events (authentic users); 
train a plurality of models (via probabilistic neural network or backpropagation, §5), wherein the plurality of models are trained according to respective different machine learning techniques (PNN and BP are different techniques as evidenced by their different results shown in Table 4 and ¶1 of §2.1);  
select a model from the trained plurality of models based on relative performance of the plurality of models (“results from this study indicate that the PNN is superior to the MLFN with respect to the classification accuracy and training time…these advantages make the PNN a very suitable candidate for a novel machine learning algorithm in the context of keystroke dynamics authentication”, ¶1 of §5); and 
apply the selected model to a detected authentication event, wherein applying the model to the detected authentication event distinguishes the detected authentication event as either an authorized authentication event or an unauthorized authentication event (as understood by examination of Table 4).
Revett fails to distinctly disclose:
a system comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to perform the recited steps;
produce a balanced training data set by balancing a number of collections of features assigned a positive label and a number of collections of features assigned a negative label; 
However, Chawla teaches: 
balance a number of positive data points and a number of negative data points (“over sampling the minority (abnormal) class and under-sampling the majority (normal) class”, Abstract), to produce a balanced training data set  (from an imbalanced data set, Abstract and §5.1); 
train a plurality of models using the balanced training data set  (from an imbalanced data set, Abstract and §5.1), wherein the plurality of models are trained according to respective different machine learning techniques (as understood by Figure 6 and §5); 
select a model from the trained plurality of models based on relative performance of the plurality of models (ROC, TP, FP, last ¶ of §5); 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Chawla’s SMOTE technique to create a balanced dataset for training Revett’s models in order to improve the accuracy of classifiers for a minority class (¶1 of §7, Chawla).  
The combination of Revett and Chawla fails to distinctly disclose:
a non-transitory machine-readable storage medium storing instructions that upon execution cause a system to perform the recited steps.
However, Fung teaches in claim 12 a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising training a classifier and determining a best performing classifier.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the combination of Revett and Chawla via a non-transitory machine-readable storage medium since the particular known technique 
For claim 12, Revett as modified by Chawla and Fung teaches all of the limitations of claim 11 as cited above and Chawla further teaches:
the balancing comprises increasing the number of collections of features assigned the positive label relative to the collections of features assigned the negative label (increasing minority class and under-sampling majority class, Abstract, §4.2 and §4.3).
For claim 13, Revett as modified by Chawla and Fung teaches all of the limitations of claim 11 as cited above and Chawla further teaches:
the balancing comprises decreasing the number of collections of features assigned the negative label relative to the collections of features assigned the positive label (Abstract and §4.3).
For claim 14, Revett as modified by Chawla and Fung teaches all of the limitations of claim 11 as cited above and Chawla further teaches:
the instructions are executable on the processor to: 
split the collections of features assigned the positive label and the collections 4of features assigned the negative label (10-fold cross-validation, ¶3 of §4.2) to produce a training data set, a test data set, 5and a validation data set (as explained below), 6wherein the splitting is performed before or after the balancing 
For claim 15, Revett as modified by Chawla and Fung teaches all of the limitations of claim 14 as cited above and Chawla further teaches:
the training of the plurality of models is based on the training data set (as explained in the rejection of claim 14), and wherein the instructions are executable on the processor to:  
set operating parameter values (decision threshold by tuning the bias, §5.4) for the plurality of models based on evaluation of the plurality of models using the test data set (§5.4 and Figure 24).
For claim 16, Revett as modified by Chawla and Fung teaches all of the limitations of claim 15 as cited above and Chawla further teaches:
the selecting of the model from the trained 2plurality of models is based on the validation data set (10-fold cross-validation, ¶3 of §4.3 as explained in the rejection of claim 14).
For claim 17, the modified version of Chawla as defined above teaches all the limitations of claim 15 and further teaches:
the evaluation of the plurality of models 2produces metrics for the plurality of models (true positive rate and true negative rate, Figure 24), and the setting of the operating parameter value for each respective model of the plurality of models is based on a cost function (function for true positive rate and true negative rate, shown graphically in Figure 24) that is based on the metrics produced for the respective model (Figure 24 and §5.4).
For claim 18, Revett teaches a method comprising: 
positive data points (values generated by impostor group, §3) are each associated with an unauthorized authentication event (when impostor group attempted to gain access to the accounts of the authentic user group, §3) and each comprise features associated with the unauthorized authentication event (series of attributes collected, §3 and Table 1), and negative data points (values generated by authentic user group, §3) are each associated with an authorized authentication event (enrollment process, Table 1 and §2) and each comprise features associated with the authorized authentication event (as understood by examination of Table 1, §2 and §3); 
splitting (50/50 split, §4), the positive data points and the negative data points into a plurality of subsets of data points (training set and testing set, §4); 
training, by the system, a plurality of models (via probabilistic neural network or backpropagation, §5) using a first subset of the plurality of subsets of data points (training set, §4), wherein the plurality of models are trained according to respective different machine learning techniques (PNN and BP are different techniques as evidenced by their different results shown in Table 4 and ¶1 of §2.1); 
selecting, by the system, a model from the trained plurality of models based on relative performance of the trained plurality of models (“results from this study indicate that the PNN is superior to the MLFN with respect to the classification accuracy and training time…these advantages make the PNN a very suitable candidate for a novel machine learning algorithm in the context of keystroke dynamics authentication”, ¶1 of §5); and 
applying, by the system, the selected model to a detected authentication event, wherein applying the model to the detected authentication event distinguishes the detected authentication event as either an authorized authentication event or an unauthorized authentication event (as understood by examination of Table 4)..
Revett fails to distinctly disclose:
balancing, by a system comprising a processor, a number of positive data points and a number of negative data points, to produce a balanced training data set.
However, Chawla teaches: 
balance a number of positive data points and a number of negative data points (“over sampling the minority (abnormal) class and under-sampling the majority (normal) class”, Abstract), to produce a balanced training data set  (from an imbalanced data set, Abstract and §5.1); 
train a plurality of models using the balanced training data set  (from an imbalanced data set, Abstract and §5.1), wherein the plurality of models are trained according to respective different machine learning techniques (as understood by Figure 6 and §5); 
select a model from the trained plurality of models based on relative performance of the plurality of models (ROC, TP, FP, last ¶ of §5); 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Chawla’s SMOTE technique to create a balanced dataset for training Revett’s models in order to improve the accuracy of classifiers for a minority class (¶1 of §7, Chawla).  
The combination of Revett and Chawla fails to distinctly disclose:
a system comprising a processor to perform the recited steps.
However, Fung teaches in claim 12 a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising training a classifier and determining a best performing classifier.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the combination of Revett and Chawla via a processor and a non-transitory machine-readable storage medium since the particular known technique (execution via a processor and non-transitory machine-readable storage medium) was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Fung.
For claim 19, the modified version of Chawla as defined above teaches all the limitations of claim 18 and further teaches:
the selecting is based on evaluation of the 2trained plurality of models based on a second subset of the plurality of subsets of 3data points (validation subset from the 10-fold cross-validation that corresponds to the training subset used to train the plurality of models).
For claim 20, the modified version of Chawla as defined above teaches all the limitations of claim 19 and further teaches:
the features of the positive and negative data points comprise features extracted from events, the events comprising at least one selected from among: a security event on a device (user ID/password login, Abstract and §5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BOB PASCAL can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849